ORDER

PER CURIAM.
Kenneth Pickens, acting as personal representative of the Estate of Zelma Mae Talley (“Estate”), appeals from the judgment of the trial court in favor of Deidre Pfaff on her Motion for Judgment on the Pleadings.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.1(b).